Citation Nr: 0937232	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1971 and from June 1974 to December 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Jurisdiction over the claims folders was later 
transferred to the RO in Portland, Oregon. 

The Veteran's appeal was previously before the Board in 
November 2006, when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In its November 2006 remand, the Board noted that the Veteran 
had previously filed a claim for an increased rating for 
major depression and referred this claim to the RO for 
adjudication.  As no action has been taken on this claim, it 
is again referred to the RO for the appropriate action.


FINDING OF FACT

Hypertension was not shown in service, not manifested within 
one year from the Veteran's discharge from service and is not 
etiologically related to active duty service or a service-
connected disease or injury.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009) defines VA's duty to assist a 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In letters issued in January 2002 and February 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection, including service 
connection on a secondary basis.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a November 2006letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
October 2007 SSOC.  Therefore, any timing deficiency has been 
remedied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
VA Medical Centers (VAMCs).  Additionally, the Veteran was 
provided proper VA examinations and medical opinions in 
response to his claim for service connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing a nexus to service is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494-95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that service connection is warranted for 
hypertension, as it was incurred during his second period of 
active duty service, or in the alternative, that it is the 
result of his service-connected disabilities.  The Veteran is 
currently service-connected for major depressive disorder, a 
scar of the right forearm, and residuals of a fracture to the 
right fifth metacarpal.   

Service treatment records from the Veteran's first period of 
active service are negative for evidence of hypertension.  
His blood pressured measured 136/88 at the January 1971 
examination for separation. 

After his first period of service, the Veteran was admitted 
to a private hospital in September 1971 for treatment of 
gastroenteritis.  His blood pressure at that time measured 
130/78.  

At the beginning of his second period of active duty service, 
the Veteran's blood pressure measured 114/76 at the May 1974 
reenlistment examination.  One year later, he reported to 
sick call in June 1975 with complaints of hypertension and an 
inability to function.  He reported being diagnosed with 
hypertension in 1971.  He was diagnosed with acute depression 
and referred for a psychiatric evaluation.  

A psychiatric consultation was provided in July 1973, and the 
Veteran reported a family history of hypertension.  He was 
diagnosed with hypertension based on blood pressure readings 
of 140/90 in the right arm and 150/110 in the left arm.  An 
adult situational disorder was also diagnosed.  

The Veteran was admitted to the psychiatric center of the 
Oakland Naval Regional Medical Center for four weeks in July 
1978 following episodes of increasingly bizarre behavior.  At 
the time of admission his blood pressure was 122/80.  On the 
second day of treatment, the Veteran's blood pressure was 
elevated to 136/112, and he reported that his blood pressure 
increased when he took medication.  Blood pressure readings 
during the remainder of his hospitalization ranged from 
114/68 to 130/78, with an episode of hypotension in August 
1978 possibly due to medication.  The final diagnosis at the 
time of discharge in August 1978 was a paranoid state.

In August 1978 the Naval Medical Board determined that the 
Veteran's paranoid state, manifested by delusions of 
grandiosity, paranoia, and illogical thinking, rendered him 
unfit for duty.  He was discharged from active duty service 
in December 1978. 

The post-service medical evidence includes records of 
treatment from the Waco and Temple VAMCs, dated May 1998, 
showing blood pressure readings of 123/93 and 116/70.  While 
undergoing psychiatric treatment, the Veteran denied having 
any past medical problems or serious illnesses.  

In April 2002, while undergoing removal of sutures from a 
facial laceration, the Veteran's blood pressure measured 
161/98.  He reported that he had been on blood pressure 
medication in the past, but had not refilled his prescription 
since January.  Two months later, during a June 2002 physical 
examination, the Veteran stated that he was diagnosed with 
hypertension in 1999. 

Following the findings of hypertension in June 2002, the 
Veteran was consistently diagnosed and treated for 
hypertension at the VAMC.  In August 2003 a VA physician 
noted that the Veteran's hypertension may be in part related 
to his alcohol use and withdrawal.  

Upon VA examination in March 2004, the Veteran reported that 
he was diagnosed with hypertension during service and began 
treatment at the VAMC in 1992.  After examining the Veteran 
and reviewing his medical records, the examiner concluded 
that the Veteran's blood pressure readings were normal during 
service.  The examiner concluded there was no evidence that 
hypertension was due to service or the Veteran's service-
connected disabilities as the disease was not associated with 
depression, lacerations, or fractures.  

A second VA examination was provided in May 2007.  Based on 
review of the Veteran's medical records, the examiner 
determined that there was no evidence the Veteran manifested 
sustained hypertension during active duty service or in the 
one year period following discharge.  The examiner noted 
while service records included a few isolated instances of 
elevated blood pressure, the Veteran was not diagnosed with 
hypertension during service was not treated with 
antihypertensive medication.  The examiner concluded that 
hypertension was not diagnosed until 1999 at the VAMC.  

The record also contains the June 2009 medical opinion of an 
independent medical doctor.  The independent physician stated 
that the Veteran experienced isolated elevations of blood 
pressure during service in conjunction with attacks of 
psychiatric illness.  The physician stated while high blood 
pressure was noted during the Veteran's hospitalization in 
July 1978, all subsequent readings were normal.  He concluded 
a diagnosis of hypertension was not established during 
service as isolated instances of elevated blood pressure do 
not constitute a valid diagnosis of the disease.  The 
physician also found that the Veteran's current hypertension, 
diagnosed in 1999, was not due to service as there was no 
documentation of consistent increased blood pressure readings 
during the 20-year period following service.

With respect to service connection on a direct basis, the 
record clearly shows a current diagnosis of hypertension.  In 
addition, service records show several instances of increased 
blood pressure readings.  Therefore,  two of the three 
elements necessary for service connection-a current 
disability and an in-service injury-are demonstrated.

The Veteran has not reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that he incurred hypertension during service, but that he did 
not seek treatment for this condition until 1999, more than 
20 years after his discharge from active duty.  

In addition, the Veteran's history regarding the onset of his 
hypertension has not been consistent.  During service, he 
stated that he was diagnosed and treated for hypertension 
after his first period of active duty in 1971, but his more 
recent reports indicate that he began treatment at the VAMC 
in 1992 or 1999.  Furthermore, during physical examinations 
at the VAMC in May 1998, he denied any past history of 
medical problems or serious illness. 

The Veteran's main contention is that his current 
hypertension initially manifested during active duty service.  
Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2008).

Although service records confirm that the Veteran was noted 
to have elevated blood pressure on several occasions, the 
weight of the medical evidence establishes that the Veteran 
did not have hypertension during service.  Hypertension was 
diagnosed in July 1975 based on blood pressure readings of 
140/90 in the right arm and 150/110 in the left arm, however, 
this does not constitute a valid diagnosis of hypertension 
for VA purposes in accordance with the provisions of  
38 C.F.R. § 4.104.  Furthermore, both the May 2007 VA 
examiner and the June 2009 independent physician concluded 
that the Veteran did not manifest hypertension during 
service, with the June 2009 physician finding that the 
Veteran experienced only isolated instances of elevated blood 
pressure during attacks of psychiatric illness.

The post-service medical record is also negative for findings 
of hypertension until 1999, many years after the Veteran's 
discharge.  The absence of any clinical evidence for decades 
after service weighs the evidence against a finding that the 
Veteran's hypertension was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The record therefore establishes that the Veteran's current 
hypertension did not manifest during service or to a 
compensable degree during the presumptive period after 
service.

There is also no competent medical evidence of a nexus 
between the Veteran's current disability and his active duty 
service.  In fact, the March 2004 VA examiner and the June 
2009 independent physician provided opinions against the 
Veteran's claim for direct service connection.  In essence, 
the only opinion linking hypertension to service is that of 
the Veteran.  As a lay person, he is not competent to provide 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Turning to the contention that service connection is 
warranted for hypertension on a secondary basis, there is no 
competent evidence of a link between the Veteran's current 
hypertension and his service-connected depression, scar, or 
residuals of a fractured finger.  Moreover, the March 2004 VA 
examiner found that there was no evidence to support the 
Veteran's claim of a nexus between hypertension and his other 
disabilities.  The VA examiner noted that there was no known 
association between hypertension, depression, lacerations, or 
fractures.

While secondary service connection may also be established 
with evidence that a disability is aggravated by a service-
connected disability, the record contains no evidence that 
the Veteran's hypertension has undergone an increase in 
severity due to his service-connected disabilities.  The June 
2009 independent physician concluded that the Veteran's in-
service findings of elevated blood pressure were associated 
with attacks of psychiatric illness; however, he also found 
that the Veteran did not have hypertension until many years 
later when the condition was diagnosed in 1999.  Therefore, 
the in-service episodes of increased blood pressure cannot 
constitute an increase in the severity of the Veteran's 
hypertension.  

As there is no competent evidence that the Veteran's 
hypertension is related to active duty service, manifested to 
a compensable degree in the year following service, or was 
caused or aggravated by any of the Veteran's service-
connected disabilities, the Board must conclude that the 
preponderance of the evidence is against the claim and it 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities is 
denied.  


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


